DETAILED ACTION
This office action is a response to the after final amendment filed on December 16, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12-13, filed December 16, 2021, with respect to the rejection of Claims 1-6, 9-14, 17 and 19-25 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-6, 9-14, 17 and 19-25 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 9-14, 17 and 19-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on December 16, 2021 have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Sirotkin et al. (US 2018/0132143), Mediatek 

Prior art reference Sirotkin is directed to WLAN Mobility for LTE/WLAN aggregation. A network device (e.g., an evolved Node B (eNB), user equipment (UE) or the like) can operate wireless local area network (WLAN) mobility between groups of WLAN access points (APs) in LTE/WLAN aggregation based on control by the eNB and further between WLAP APs within a particular group based on control by the UE. A long term evolution (LTE) link can communicate a first set of WLAN data related to a first set of WLAN access points (APs) that enables the UE to generate a WLAN mobility operation from a first WLAN AP to a second WLAN AP within the first set of WLAN APs based on a determination generated by the UE. The UE can be prompted by the eNB to also select another WLAN AP of the second set of WLAN APs coupled to a different WLAN Termination or logic node (Sirotkin Abstract; Figure 1-3, 5, 6 and 9; Paragraph [0024-0025, 0034 and 0059-0068]).
Prior art reference Mediatek is directed to a discussion and decision on the issues and need to distinguish user plane and control plane WLAN termination, taking into consideration the concept of “group of APs” for LTE/WLAN aggregation. WT is non-collocated with eNB and CP terminates at WT (e.g.AC), UP terminates at the individual APs"; “For scenario 2, it is necessary for the eNB to know which AP the UE is associated with so that the eNB is able to forward data to the appropriate AP through GTP-U protocol. Note that flow control runs individually at every AP and there is no ambiguity on the buffer size reporting. However, we think this kind of scenario requires new mechanisms to exchange the UE association status between WT and eNB (e.g. WT may be required to be aware of L TE UE ID, or UE needs to send Mediatek Figure 1; Section 1 and 2). 
Prior art reference Sharma is directed to a communication system with split of control and user-plane during LTE-WLAN Aggregation. a base station controls interworking between a cell of the base station operating according to a first radio access technology and cells of access points operating according to a second radio access technology. The base station transmits control plane data to a mobile device in its cell, wherein the control plane data facilitates user plane communication by the mobile device, via a first access point. When the user plane communication has been handed over from the first access point to a second access point, the base station receives information identifying the second access point. Beneficially, the base station uses the received information for controlling the interworking and/or controlling a handover for the mobile device (Sharma Abstract; Figure 1 and 6; Paragraph [0008-0021, 0081-0082 and 0172]).
Prior art reference Intel is directed to agreements on LTE-WLAN radio level integration and internetworking enhancements. In LWA, downlink PDCP PDUs are generated by the eNB PDCP entity and transferred to the UE via LTE RLC/MAC and/or WLAN; LWA supports split bearer operation on downlink in which a bearer is configured to use both eNB and WLAN resources. For split bearer operation, PDCP sublayer supports in-sequence delivery of upper layer PDUs based on Dual Connectivity reordering procedure. LWA supports transmission of uplink PDCP PDUs on LTE (Intel Section xx.1.2- xx.1.5 and Section YY.1).

 The prior art of record fail to teach, alone or in any reasonable combination, as required by the independent claims, “….during mobility of a user equipment from the first to the second non-cellular radio access node, the anchor relocating, at least via communicating with the cellular radio access node, a user-plane interface for a radio link allocated to the UE from the first to the second non-cellular radio access node while maintaining the established control-plane interface for the radio link, wherein re-locating the user- plane interface comprises the anchor providing, via the communicating to the cellular radio access node, indication of the re-located radio link by which the cellular radio access node can identify a termination with the first non-cellular radio access node for a user plane part of a wireless local area network and indication of a relocated termination with the second non-cellular radio access node for the user plane part of the wireless local area network, and wherein re- locating the user-plane interface further comprises the anchor providing to the second non-cellular radio access node used uplink tunnel terminations in the cellular radio access node for uplink traffic.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414